 


109 HR 5083 IH: Staff Sergeant Carlos Farler Citizen Soldier Equality Act of 2006
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5083 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Davis of Kentucky (for himself, Mr. Boustany, and Mr. Israel) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide equity between active and reserve component members of the Armed Forces in the computation of disability retired pay for members wounded in action. 
 
 
1.Short titleThis Act may be cited as the Staff Sergeant Carlos Farler Citizen Soldier Equality Act of 2006. 
2.Equity in computation of disability retired pay for reserve component members wounded in actionSection 1208(b) of title 10, United States Code, is amended by adding at the end the following new sentence: However, in the case of such a member who is retired under this chapter, or whose name is placed on the temporary disability retired list under this chapter, because of a disability incurred after the date of the enactment of this sentence for which the member is awarded the Purple Heart, the member shall be credited, for the purposes of this chapter, with the number of years of service that would be counted if computing the member’s years of service under section 12732 of this title..  
 
